DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief, filed 01/06/2022, with respect to the rejection(s) of claim(s) 11, 13, 23, 24-27 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US 20090207784 A1) and Meyer et al. (US 20100081443 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 11, 13, 23, 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 20090207784 A1) in view of Meyer et al. (US 20100081443 A1), Bala et al. (US 20100098012 A1) (support provided by provisional application 61106847) and Lohr et al (US 20110107169 A1). 


For claim 11, Lee discloses receiving a configuration (see para. 0027, 0035, 0039; configuration for periodic transmission of feedback data on PUCCH and PUSCH) for transmission of periodic feedback information to the base station concurrently on a physical uplink shared channel and on a physical uplink control channel (see para. 0047, 0048, 0056; transmission of periodic feedback data on PUCCH and PUSCH),  and an indication of the resources allocated on the physical uplink shared channel and on the physical uplink control channel for the transmission (see para. 0027, 0035, 0039; configuration / allocation for periodic transmission (semi-static at periods, as in para. 0031, 0044, 0057) of feedback data on PUCCH and PUSCH)
detecting that the configuration contains a parameter indicating a periodicity for transmission of the periodic feedback information  (see para. 0027, 0035, 0039; configuration / allocation for periodic transmission (semi-static at periods, as in para. 0031, 0044, 0057) of feedback data on PUCCH and PUSCH); 
storing (see para. 0093-0094; parameters and software to execute transmission are stored on memory) the received configuration for transmission of the periodic feedback information (see para. 0027, 0035, 0039; configuration for periodic transmission of feedback data on PUCCH and PUSCH);

and collecting the periodic feedback information and sending at the periodicity indicated, concurrently on the physical uplink shared channel and on the physical uplink control channel ((see para. 0047, 0048, 0056; periodic feedback data (CQI, PMI, RI) is collected  and transmitted periodically on PUCCH and PUSCH, based on the transmitted configuration as in para. 0027, 0031, 0035, 0039, 0057), the periodic feedback information on the resources allocated on the physical uplink shared channel and on the physical uplink control channel to the base station according to the configuration (see para. 0027, 0035, 0039; configuration / allocation for periodic transmission (semi-static at periods, as in para. 0031, 0044, 0057) of feedback data on PUCCH and PUSCH), until a modified configuration or a release of the allocated resources is received from the base station on the physical downlink control channel (see para. 0027, 0035, 0039; configuration / allocation for periodic transmission of feedback data on PUCCH and PUSCH is semi-static, therefore transmission continues until it is modified via signaling). 2S.N.: 13/256,652 Art Unit: 2413


Lee does not discloses receiving, on a physical downlink control channel from a base station in a radio resource control (RRC) signaling; 
wherein the indication is used with component carrier aggregation and information corresponding to multiple component carriers, and is received as part of the configuration 
and wherein the configuration further includes an indication of cells; 
acknowledging, to the base station, receipt of the configuration on a physical uplink control channel; 
wherein the periodic feedback information includes component carrier aggregation- specific information.

In analogous art, Meyer discloses receiving, on a physical downlink control channel from a base station in a radio resource control (RRC) signaling (see para. 0009; a PDCCH signal is an activation to use RRC configuration parameters (i.e. “radio resource control (RRC) signaling”) for semi persistent scheduling, wherein PDCCH is transmitted downlink from a base station (fig. 6; 600, PDCCH))

It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify / combine the features of Lee by using the above recited features, as taught by Meyer, in order to Semi-persistent scheduling operation which reduces overhead thereby increasing the overall bandwidth of the wireless network. (see Meyer sections 0007-009).

Lee and Meyer do not explicitly disclose wherein the indication is used with component carrier aggregation and information corresponding to multiple component carriers, and is received as part of the configuration 
and wherein the configuration further includes an indication of cells; 
acknowledging, to the base station, receipt of the configuration on a physical uplink control channel; 
wherein the periodic feedback information includes component carrier aggregation- specific information.

In analogous art, Bala discloses wherein the indication is used with component carrier aggregation and information corresponding to multiple component carriers, and is received as part of the configuration (see para. 0025; para. 0032 last two sentences, 0055 last two sentences, configuration of feedback when multiple carriers are used is signaled to WTRU) 
and wherein the configuration further includes an indication of cells (see para. 0069 last sentence, 0070 last sentence, 0079 last sentence; the higher level signaling is sent as cell-specific signaling therefore it includes an indication of cells); 
wherein the periodic feedback information includes component carrier aggregation- specific information (see para. 0095-96; periodic feedback (CQI, PMI etc.) is specific to each of the N carriers).

It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify / combine the features of Lee and Meyer by using the above recited features, as taught by Bala, in order to method & multiplexing of a periodic uplink data channel to handle high volume in carrier aggregation systems, therefore increasing the bandwidth and the type of data / control data that can be sent (see Bala sections 0007-008).

Lee, Meyer, and Bala do not explicitly disclose acknowledging, to the base station, receipt of the configuration on a physical uplink control channel; 

In analogous art, Lohr discloses acknowledging, to the base station, receipt of the configuration on a physical uplink control channel; (see para. 0146, 0153, 0154, 0158; ACK/NACK transmitted on PUCCH confirming a message activating semi persistent scheduling) 

It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify / combine the features of Lee, Meyer, and Bala by using the above recited features, as taught by Lohr, in order to prevent a false activation of a semi-persistent resource allocation for the uplink, which results in talk spurt being lost completely or partially several times during a normal voice call, thereby decreasing degradation to the voice quality during the call and unnecessary interference to the voice call. (see Lohr sections 0094-95).


For claim 13, the combination of Lee, Meyer, Bala and Lohr, specifically Lee discloses wherein the information transmission is channel state information, and wherein the method further comprises performing channel state measurements according to the configuration (see para. 0047, 0048, 0056; periodic feedback data (CQI, PMI, (both considered “channel state measurements”) RI) is collected  and transmitted periodically on PUCCH and PUSCH, based on the transmitted configuration as in para. 0027, 0031, 0035, 0039, 0057).

For claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 11, wherein further Lee discloses An apparatus (see para. 0007; UE) comprising: at least one processor (see para. 0093, 0094; method is implemented via software, stored in memory, and processor); and at least one memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor, to cause the apparatus at least to perform (see para. 0093, 0094; method is implemented via software, stored in memory, and processor).

For claim 24, the combination of Lee, Meyer, Bala and Lohr, specifically Lee discloses wherein the information transmission is channel state information, and wherein the at least one memory and the computer program code are further configured, with the at least one processor, with the at least one processor (see para. 0093, 0094; method is implemented via software, stored in memory, and processor), to cause the apparatus to perform channel state measurements according to the configuration (see para. 0047, 0048, 0056; periodic feedback data (CQI, PMI, (both considered “channel state measurements”) RI) is collected  and transmitted periodically on PUCCH and PUSCH, based on the transmitted configuration as in para. 0027, 0031, 0035, 0039, 0057).

For claim 25, the combination of Lee, Meyer, Bala and Lohr, specifically Lee discloses wherein the apparatus is a user equipment (see para. 0007; UE) or a relay node.

For claim 26, the combination of Lee, Meyer, Bala and Lohr, specifically Lee discloses wherein the at least one memory and the computer program code are further configured, with the at least one processor, with the at least one processor (see para. 0093, 0094; method is implemented via software, stored in memory, and processor), to cause the apparatus to support single user multiple input multiple output, multi-user multiple input multiple output (see para. 0036, 0071, single and multi user MIMO is supported), and/or coordinated multi-point.

For Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 11, wherein further Lee discloses A computer program product comprising a non-transitory computer-readable storage medium bearing computer program code embodied therein for use with a computer, the computer program code comprising code for performing the following (see para. 0093, 0094; method is implemented via software, stored in memory, and processor).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang; Guodong et al.	US 20090168731 A1	METHOD AND APPARATUS FOR HANDLING INTERACTIONS BETWEEN MEASUREMENT GAP, AUTOMATED REPEAT REQUEST, DISCONTINUOUS RECEPTION AND DISCONTINUOUS TRANSMISSION IN WIRELESS COMMUNICATIONS
Kuo; Richard Lee-Chee	US 20090247203 A1	Method and Apparatus for Improving DRX Functionality
Bala; Erdem et al.	US 20100098012 A1	UPLINK CONTROL INFORMATION TRANSMISSION METHODS FOR CARRIER AGGREGATION
Wu; Chih-Hsiang	US 20100111010 A1	METHOD OF MANAGING DISCONTINUOUS RECEPTION OFFSET IN A WIRELESS COMMUNICATIONS SYSTEM AND RELATED COMMUNICATION DEVICE



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Tuesday and Thursday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENAN CEHIC/
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413